Name: Commission Regulation (EC) No 1029/97 of 6 June 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  economic policy;  agricultural activity;  means of agricultural production;  cooperation policy
 Date Published: nan

 No L 150/30 IENI Official Journal of the European Communities 7. 6 . 97 COMMISSION REGULATION (EC) No 1029/97 of 6 June 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 4 (4) thereof, Whereas the amounts of aid for the supply of pigmeat products to the Canary Islands have been laid down in Commission Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community (3), as last amended by Regulation (EC) No 525/97 (4); Whereas, to develop the production potential of the archi ­ pelago and satisfy the increase in local demand, the number of pure-bred breeding pigs should be increased; Article 1 Annex III to Regulation (EC) No 1487/95 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 320, 11 . 12 . 1996, p. 1 . (3) OJ No L 145, 29. 6 . 1995, p. 63. (&lt; OJ No L 82, 22. 3 . 1997, p. 37. 7. 6 . 97 [ EN 1 Official Journal of the European Communities No L 150/31 ANNEX 'ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period from 1 July 1996 to 30 June 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 275 483  female animals 5 500 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'